** FREE FAIR BOARDS — ERECTION — PUBLIC BUILDING ** (1) THE BUILDING FUND SURPLUS OF THE NOWATA COUNTY FREE FAIR BOARD MAY NOT BE USED TO ERECT A BUILDING ON LAND OTHER THAN "THE PERMANENT SITE OF THE NOWATA COUNTY FREE FAIR".  (2) IF THE BOARD OF COUNTY COMMISSIONERS, BY PROPER RESOLUTION IN WRITING, DETERMINES THE PURPOSE FOR WHICH THE TAXES HAD BEEN LEVIED UNDER ARTICLE X, SECTION10 OKLAHOMA CONSTITUTION, AGAINST ALL OF THE TAXABLE PROPERTY IN THE COUNTY, HAS BEEN MET, OR THAT THE PURPOSE OF THE CONSTRUCTION HAD BEEN ABANDONED, AND THAT, AS A RESULT THEREOF, THERE IS A SURPLUS IN THE COUNTY'S BUILDING FUND RESULTING FROM SUCH LEVIES, SUCH SURPLUS MUST BE USED, AT THE FIRST OPPORTUNITY, TO REDUCE THE LEVY FOR THE COUNTY SINKING FUND, AND/OR TO THE EXTENT THAT SUCH SURPLUS IS NOT NEEDED TO ELIMINATE THE LEVY FOR THE COUNTY'S SINKING FUND, MUST BE USED TO REDUCE THE LEVY FOR THE COUNTY'S GENERAL FUND. (PROCEEDS, BUILDING, CONSTRUCTION, PUBLIC OWNED PROPERTY, PERMANENT SITE) CITE: 62 O.S. 333 [62-333], ARTICLE X, SECTION 9, ARTICLE X, SECTION 19 (L. G. HYDEN)